Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-12 are directed to a “system for communicating multimedia data to a plurality of receivers.”  However, it is not clear whether the plurality of receivers are included in the system.  Applicant should clarify that the plurality of receivers are part of the system.  The Examiner suggests rewording the claim to read—
Claim 11  (Currently Amended).  A system for communicating multimedia data to a plurality of receivers, comprising:
a plurality of receivers; and 
a central service operable to segment the multimedia data into two or more digital data segments, encapsulate the two or more digital data segments with header information, and transmit the two or more digital data segments to the plurality of receivers, wherein the header information comprises: 
at least one byte identifying whether the multimedia data is intended for all of the plurality of receivers, a data type indicator, a series indicator that indicates whether or not the digital data segment is one of a series, a total byte number indicator that indicates the total number of bytes in each of the two or more digital data segments, address location information that indicates a location where each of the two or more digital data segments is to be stored, and a checksum; 
wherein the central service is operable to repeatedly transmit the two or more digital data segments to the plurality of receivers using a connectionless communication protocol over a virtual private network (VPN); 
wherein each of the plurality of receivers comprises a unique identifier, a display, and is operable to receive the two or more digital data segments, reformat the two or more digital data segments into the multimedia data, and display the multimedia data.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 15, 17, 18 and 19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10848925 B2. This is a statutory double patenting rejection.
Application claim 15 differs from patent claim 1 in that claim 15 uses the word “byte” while claim 1 uses “octet.”  However, the original specification clearly defines the word “byte” as “should be understood to be referencing an ‘octet’ or eight bits” in paragraph 0047.  Thus, application claim 15 is claiming the same invention as patent claim 1.
Application claim 17 is a duplicate of patent claim 8.
Application claim 18 uses “byte,” while patent claim 9 uses “octet.”  However, the specification defines “byte” as referencing “octet” such that the claimed subject matter is the same.
Application claim 19 uses “byte” and “program operable to …,” while patent claim 9 uses “octet” and “transmitter program operable to…”  However, “byte” and “octet” have the same definition, and “program” and “transmitter program” have the same operations such that the labels are different but the functionalities are the same.  Thus, the claimed subject matter is the same while the labeling is different.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims [13-14] and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7, respectively  of U.S. Patent No. 10848925 B2. Although the claims at issue with respect to  claims 13-14, it would have been obvious to a skilled artisan that the plurality of receivers located near the central service would not have needed the remote data server in patent claim 7 and that the wireless transmission would have required a communication protocol such that a skilled artisan would have chosen a connectionless communication protocol such as UDP as one of known standardized protocols.  With respect to claim 16, it would have been obvious to a skilled artisan to display multimedia data at the receiver since it is well known for mobile devices such as cell phones and laptops to have both a receiver and a display.  

Allowable Subject Matter
Claims 20-21 are allowed.
Claims 11-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 11, 12 and 20-22 differ from the parent patented claims in that claims 11-12 further includes a connectionless communication protocol over a virtual private network, and claims 20-22 broadcasts a command for execution at a remote control node rather than a multimedia data for display at a remote receiver.  Further, the prior art such as Robertson et al. (US 2009/0134982 A1) and Zimmers et al. (US 2005/0013417 A1) do not teach the operations of the various devices for broadcasting the multimedia data or commands.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        February 17, 2021